Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Applicant’s drawings filed August 3, 2021 and the information disclosure statement filed September 14, 2021 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,688,102; and claims 1-30 of U.S. Patent No. 10,987,358. Although the claims at issue are not identical, they are not patentably distinct from each other because present application teaches a method of treating migraine comprising orally administering a combination of a melocxicam and a rizatriptan to a human being in need thereof wherein the meloxicam is orally administered to the human being at a dose of about 18 mg to about 23, mg of meloxicam free acid or a molar equivalent amount of a salt of meloxicam, and the patented applications teach the same method of treating migraine with the same combination of two active agents, in the same doses range.
.
Claims 1-20 are not allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-29 of U.S. Patent No. 10,137,131; claims 1-18 of U.S. Patent No. 10,471,014; claims 1-26 of U.S. Patent No. 10,265,324; claims 1-24 of U.S. Patent No. 10,471,069; claims 1-24 of U.S. Patent No. 10,485,871; claims 1-25 of U.S. Patent No. 10,512,692; claims 1-30 of U.S. Patent No. 10,512,693; claims 1-24 of U.S. Patent No. 10,532,101; claims 1-25 of U.S. Patent No. 10,537,642; claims 1-25 of U.S. Patent No. 10,517,950; claims 1-21 of U.S. Patent No. 10,561,664; claims 1-25 of U.S. Patent No. 10,583,144; claims 1-25 of U.S. Patent No. 10,695,430; claims 1-25 of U.S. Patent No. 10,702,602; claims 1-22 of U.S. Patent No. 10,729,696; claims 1-25 of U.S. Patent No. 10,729,697; claims 1-25 of U.S. Patent No. 10,722,583; claims 1-25 of U.S. Patent No. 10,729,773; claims 1-25 of U.S. Patent No. 10,729,774; claims 1-28 of U.S. Patent No. 10,758,617; claims 1-28 of U.S. Patent No. 10,799,588; claims 1-27 of U.S. Patent No. 10,780,165; claims 1-28 of U.S. Patent No. 10,780,166; claims 1-28 of U.S. Patent No. 10,758,618; claims 1-28 of U.S. Patent No. 10,821,281; claims 1-28 of U.S. Patent No. 10,821,182; claims 1-28 of U.S. Patent No. 10,933,137; claims 1-30 of U.S. Patent No. 10,940,153; claims 1-28 of U.S. Patent No. 11,020,483; claims 1-28 of U.S. Patent No. 11,013,805; claims 1-28 of U.S. Patent No. 11,013,806; claims 1-23 of U.S. Patent No. 11,045,549; and claims 1-25 of U.S. Patent No. 11,185,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the present claims and the patented claims lies in that the patented claims have additional agents are combined with meloxicam and rizatriptan.
The patented claims would anticipate the present claims because the present claims recite “comprising” and thus opens the claims to the inclusion of additional agents.
Claims 1-20 are not allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims of copending Application No. 17/318,691 (reference application); copending Application No. 17/325,616 (reference application); copending Application No. 17/360,574 (reference application)and . Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the copending applications’ claims and the present application’ claims lies in that the copending application’ claims have additional agents combined with the presently claimed active agents, meloxicam and rizatriptan.
The copending applications’ claims would anticipate the present application’s claims because the present application’s claims recite “comprising” and thus open the claims to the inclusion of additional agents.
s 1-20 are not allowed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simitchieva et al. (6,384,034 B2) in view of Trummlitz et al. (4,233,299).
Simitchieva et al. teach a method of preventing migraine in a mammalian patient with a composition comprising a COX-2 selective inhibitor and a 5HT 1B/1D agonist (see the abstract).  1B/1D agonist is selected from a group consisting of rizatriptan and note the COX-2 inhibitors.
The instant invention differs from the cited reference in that the cited reference does not teach the applicant’s preferred COX-2 inhibitor, meloxicam.  However, the secondary references, Trummlitz et al., teaches meloxicam is a well-known COX-3 inhibitor having anti-pain (pain-killing) properties.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute meloxicam for the other COX-2 inhibitors with a predictable expectation of successful prevention and treatment of migraines due to the compound(s) functional similarities.
The instant invention differs from the cited references in that the cited references do not teach the dosage amounts of each individual active agent(s) together.  However, to determine the dosage amounts may be calculated according to body weight, body surface area or organ sizes.  Further refinement of the calculations necessary to determine the appropriate dosage involving each of the above active agent(s) is routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation.
	Claims 1-20 are not allowed.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629